                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    BRADFORD L. BENTLEY,                               CASE NO. C17-0533-JCC
10                           Plaintiff,                  MINUTE ORDER
11            v.

12    WELLS FARGO BANK, N.A.,

13                           Defendant.
14

15           The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17           This matter comes before the Court on the parties’ stipulated motion regarding
18   Alternative Dispute Resolution and the trial schedule (Dkt. No. 16). Having thoroughly
19   considered the motion and the relevant record, the Court hereby GRANTS the motion and
20   CONTINUES the bench trial in this matter from December 17, 2018 to March 25, 2019 at 9:30
21   A.M. The pretrial order is due by March 15, 2019. Trial briefs shall be submitted by March 18,
22   2019.
23           DATED this 13th day of November 2018.
24                                                         William M. McCool
                                                           Clerk of Court
25

26                                                         s/Tomas Hernandez
                                                           Deputy Clerk

     MINUTE ORDER
     C17-0533-JCC
     PAGE - 1
